Order entered September 17, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00321-CR

                     FRANCISCO JAVIER GIL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-81375-2019

                                      ORDER

      It has come to the Court’s attention that Danette D. Alvardo Broome,

appointed counsel for appellant, died unexpectedly in late June of this year.

      Appellant was previously found by the trial court to be indigent. Therefore,

we ORDER the trial court to appoint an attorney to represent appellant in the

appeal. We ORDER Collin County District Clerk Lynne Finley to file a

supplemental clerk’s record with the new appointment of counsel within

FIFTEEN DAYS of the date of this order.
      We DIRECT the Clerk to send copies of this order to the Honorable Angela

Tucker, Presiding Judge, 199th Judicial District Court; to Collin County District

Clerk Lynne Finley; and to the Collin County District Attorney’s Office.

      We ABATE the appeal to allow the trial court to comply with the order.

The appeal will be reinstated fifteen days from the date of this order or when the

supplemental clerk’s record is filed, whichever is earlier.




                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE